                                                                          1


 1                         UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA
 2

 3   TREASURE ISLAND, LLC,                )
                  Plaintiff,              ) Case No. 2:20-cv-00965-JCM-EJY
 4                                        )
             vs.                          )
 5                                        )        ORDER TEMPORARILY
     AFFILIATED FM INSURANCE              )         UNSEALING NOTES
 6   COMPANY,                             )
                  Defendant.              )
 7

 8                 On June 23, 2021, Samantha N. McNett, Transcriber,

 9   received a Transcript Order form requesting a transcript of the

10   Motion Hearing held on June 23 2021, from Joyce C. Wang in

11   which a portion of the hearing was sealed.

12                 IT IS THE ORDER OF THE COURT that the sealed

13   transcript shall be unsealed for the limited purpose of

14   providing a copy of the transcript as requested by Joyce C.

15   Wang.

16                 IT IS FURTHER ORDERED that the sealed transcript shall

17   thereafter be resealed, and a certified copy of the transcript

18   be delivered to the Clerk pursuant to 28, U.S.C., Section

19   753(b), until further order of this Court.

20                 IT IS FURTHER ORDERED that the receiving party shall

21   not disclose the sealed contents of the transcript of the

22   proceeding to anyone other than the representatives of the

23   parties directly concerned with this case.

24           DATED this    24   day of   June, 2021.

25                                              _____
                                Elayna Youchah, U.S. Magistrate Judge
